Citation Nr: 1527356	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  11-26 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).

2.  Entitlement to service connection for Parkinson's disease, to include as due to herbicide or chemical exposure.

3.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide or chemical exposure.

4.  Whether the severance of service connection for lung cancer was proper.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from August 1963 to September 1967 and from February 1979 to August 1984.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from   rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  A January 2009 rating decision denied service connection for chronic obstructive pulmonary disorder and Parkinson's disease.  A July 2010 rating decision granted service connection for lung cancer.  A November 2011 rating decision proposed to sever service connection for lung cancer, and denied service connection for ischemic heart disease and entitlement to TDIU.  A June 2012 rating decision severed service connection for lung cancer.  

In March 2015, the Veteran and spouse testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

The RO had previously denied service connection for Parkinson's disease, most recently in January 2009, when it found that the Veteran had not submitted new and material evidence to reopen his claim.  Ordinarily, a final RO rating decision may not be reconsidered on the merits unless it is shown that the previous rating decision had clear and unmistakable error (CUE) or unless new and material evidence is received to reopen the claim.  38 U.S.C.A. § 7105(c) (West 2014).  However, when a provision of law or regulation creates a new basis of entitlement to benefits, an applicant's claim of entitlement under such law or regulation should be considered de novo, or as a new claim, even though it is based on essentially the same facts as those in a previously adjudicated claim.  Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 1994).  Parkinson's disease was added to the list of diseases associated with herbicide exposure effective August 31, 2010.  75 Fed. Reg. 53216 (August 31, 2010).  Therefore, the Board need not consider whether new and material evidence has been received sufficient to reopen the claim.

The issues of entitlement to service connection for Parkinson's disease and ischemic heart disease, whether severance of service connection for lung cancer was proper, and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

In March 2015, prior to the promulgation of a decision in the appeal, the appellant withdrew the appeal of the claim for service connection for COPD. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for COPD have been met. 38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the March 2015 hearing before the Board, the Veteran stated that he wanted to withdraw the claim on appeal for entitlement to service connection for COPD.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2014).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204(c) (2014).

As a result of the Veteran's withdraw of the appeal for service connection for COPD, no allegation of error of fact or law remains before the Board for consideration.  Therefore, the Board finds that the Veteran has withdrawn the claim for service connection for COPD and the Board does not have jurisdiction to review the appeal as to that issue.  Therefore, that issue is dismissed.


ORDER

The appeal on the issue of entitlement to service connection for COPD is dismissed.


REMAND

The Veteran contends lung cancer, ischemic heart disease, and Parkinson's disease were caused by exposure to herbicides or other chemicals during service, specifically exposure to herbicides or chemicals from service in Okinawa. 

The Veteran's service separation form shows that his military occupational specialty was that of a truck master.  VA personnel records confirm that the Veteran served with the 44th Transportation Company in Okinawa.  The Veteran asserts that while serving in Okinawa his duties included the transport of many drums of various chemicals, oils, and herbicides from the port to various depots and back to port.  Often, the drums spilled or leaked and he was tasked with clean up duties without any proper procedures for handling of chemicals.  
 
A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents during that service, absent affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  Lung cancer, ischemic heart disease and Parkinson's disease are  included as diseases for which presumptive service connection is warranted based on exposure to herbicides.  Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  Also, when a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The record does not show, and the Veteran does not contend, that he served in the Republic of Vietnam during the Vietnam era, or in any other site for which servicemen are presumed to have been exposed to herbicides.  Nevertheless, Veterans who were otherwise exposed to herbicides may also take advantage of those presumptive provisions.  However, unlike Vietnam Veterans, they are required to prove that they were, in fact, exposed to herbicides during their service and they do not receive the benefit of a presumption of exposure as do Veterans who served in the Republic of Vietnam or another site that has been established as having been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii) (2014).  The Board notes that while the Veteran has submitted July 2007 and March 2014 news articles about the likelihood that a Veteran in Okinawa was exposed to Agent Orange, based on a 1998 and October 2013 Board of Veterans' Appeals decision, respectively,  prior Board decisions are binding only on the specific case decided, and the decision cited has no precedential value in this case.  38 C.F.R. § 20.1303 (2014).  

In addition, the Veteran has submitted many articles in support of his contentions that he was exposed to Agent Orange or other chemicals while serving in Okinawa, to include (1) historical, logistical, political and technical aspects of the herbicide/defoliant program, 1967-1971 by a physician at Fort Detrick, Maryland, noting herbicide stockpiles elsewhere in "PACUM"-US Government restricted materials Thailand and Okinawa (Kadena); (2) an organizational history of the 267th Chemical Companies activation to Okinawa; (3) United States Air Force documents regarding discussions about pest and termite control using various chemicals in Okinawa; (4) Okinawa newspaper regarding detection of strong poison dioxins from drums found in Okinawa at the former United States military Kadena base indicating that there was Agent Orange; and a (5) Japan News article about recently discovered barrels buried on former United States military land in Okinawa that contained traces of herbicides and some of the barrels were labeled with markings from Dow Chemical Company, which was noted as one of the primary manufactures of Agent Orange.
 
Lastly, the Veteran has submitted from many fellow service members as to their duties requiring transportation of thousands of 55 gallon drums containing gasoline, solvents, oils, and poisonous chemicals while in Okinawa, to include the supply depot at Kadena Air Base.  Some of the letters indicated that the fellow service members saw names of chemicals like dichlorophenoxyacetic acid, trichlorophenoxyacide acid on the drums.  Those drums were painted with different colors like, blue, green, and orange stripes.  Those letters also attested to the fact that when moving these drums, they leaked, and afterwards, they had to clean up spills without any proper decontamination procedures. 

The Board notes that the VA Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section 10 n, addresses the verification of exposure to herbicide agents in locations other than Vietnam or Korea. The RO should request an herbicide exposure verification from the Department of Defense for the time delineated by a claimant.  In this case, no request has not been made to the Department of Defense and a remand is warranted for additional development.

The Board finds that the Veteran's TDIU claim is inextricably intertwined with the remanded claims for service connection, as the resolution of those claims might have bearing upon the claim for a TDIU rating.  The appropriate remedy where a pending claim is inextricably intertwined with claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Follow M21-1MR, Part IV, Subpart ii, Chapter 2, Section 10n. or its equivalent and request herbicide exposure verification from the Department of Defense (DOD) for the periods when the Veteran was in Okinawa.  If the Department of Defense does not confirm herbicide exposure, refer the Veteran's pertinent information to the United States Army and Joint Services Records Research Center (JSRRC) with a request for verification of exposure to herbicides, or in the alternative, whether herbicides were stored in Okinawa.  Verification of potential exposure to chemicals other than herbicides should also be made.  In the requests for verification, submit copies of the news articles regarding herbicides and drums containing various chemicals found in Okinawa at the former Kadena Air Base, and pictures of the drums, and the statements from the Veteran and fellow service members.  Obtain verification from the Department of Defense or JSRRC regarding whether the Japanese government has located herbicides on the former United States base as suggested by the Veteran, and if so whether those are herbicide agents pursuant to the meaning of the regulations regarding presumptive exposure and service connection.  All attempts at the above requested verification should be documented in detail.  

2.  Then, arrange for the Veteran to undergo a VA examinations, by a medical doctors with the appropriate expertise to determine the nature and etiology of lung cancer, Parkinson's disease, and ischemic heart disease.  Inform the examiner whether exposure to chemical and herbicides in service has been verified.  The examiner must review the record, and the examination report should show consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examination reports must provide a complete rationale for all opinions.

(a) The physicians should specifically state whether it is at least as likely as not (50 percent probability or greater) that lung cancer, Parkinson's disease and ischemic heart disease are related to active service, to include any verified chemical exposure.  The examiners should specifically comment on whether any diagnosed lung cancer, Parkinson's disease, and ischemic heart disease had initial manifestation during active service, and should opine as to the most likely etiology.  The examiners should discuss the Veteran's service, to include service in Okinawa and assertions as to exposure to herbicides and other chemicals. 

(b) If the physicians found that other factors were more likely the cause of lung cancer, Parkinson's disease and ischemic heart disease, and that it is unlikely that any chemical exposure or any other aspects of the Veteran's service caused any of these disabilities, the clinicians should so state and provide a specific explanation.

3.  Then, readjudicate the claims remaining on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


